Order entered September 28, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00588-CR

                               JAYONA E. JONES, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F16-75712-S

                                           ORDER
       Appellant timely filed her notice of appeal in the trial court on May 10, 2018. On
September 27, 2018, counsel Dianne Jones McVay filed a motion to withdraw as counsel. In the
motion, Ms. McVay states she has recently taken a job as senior counsel with a corporation and
needs to withdraw.    We GRANT the September 27th motion of Dianne Jones McVay to
withdraw as counsel and DIRECT the Clerk to remove Dianne Jones McVay as appellant’s
attorney of record.
       Because the trial court previously found appellant was indigent, we ORDER the trial
court to appoint new counsel in this appeal and to transmit a copy of the order appointing new
counsel within FIFTEEN DAYS OF THE DATE OF THIS ORDER.
       The clerk’s record has been filed. The reporter’s record is currently due.


                                                      /s/   LANA MYERS
                                                            JUSTICE